
	
		II
		111th CONGRESS
		2d Session
		S. 2953
		IN THE SENATE OF THE UNITED
		  STATES
		
			January 26, 2010
			Mr. Webb (for himself
			 and Mr. Warner) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To modify the boundary of Petersburg
		  National Battlefield in the Commonwealth of Virginia, and for other purposes.
		  
	
	
		1.Short titleThis Act may be cited as the
			 Petersburg National Battlefield
			 Boundary Modification Act.
		2.Boundary modification
			(a)In generalThe boundary of Petersburg National
			 Battlefield is modified to include the properties as generally depicted on the
			 map titled Petersburg National Battlefield Boundary Expansion,
			 numbered 325/80,080, and dated June 2007. The map shall be on file and
			 available for inspection in the appropriate offices of the National Park
			 Service.
			(b)Acquisition of propertiesThe Secretary of the Interior (referred to
			 in this Act as the Secretary) is authorized to acquire the lands
			 or interests in land, described in subsection (a), from willing sellers only by
			 donation, purchase with donated or appropriated funds, exchange, or
			 transfer.
			(c)AdministrationThe Secretary shall administer any land or
			 interests in land acquired under this section as part of the Petersburg
			 National Battlefield in accordance with applicable laws and regulations.
			3.Administrative jurisdiction
			 transfer
			(a)In generalThe Secretary and the Secretary of the Army
			 are authorized to transfer administrative jurisdiction for approximately 1.171
			 acres of land under the jurisdiction of the Department of the Interior within
			 the boundary of the Petersburg National Battlefield, for approximately 1.170
			 acres of land under the jurisdiction of the Department of the Army within the
			 boundary of the Fort Lee Military Reservation adjacent to the boundary of the
			 Petersburg National Battlefield.
			(b)MapThe land to be exchanged is depicted on the
			 map titled Petersburg National Battlefield Proposed Transfer of
			 Administrative Jurisdiction, numbered 325/80,081, and dated October
			 2009. The map shall be available for public inspection in the appropriate
			 offices of the National Park Service.
			(c)Conditions of transferThe transfer of administrative jurisdiction
			 authorized in subsection (a) shall be subject to the following
			 conditions:
				(1)No reimbursement or
			 considerationThe transfer
			 shall occur without reimbursement or consideration.
				(2)DeadlineThe Secretary and the Secretary of the Army
			 shall complete the transfers authorized by this section not later than 120 days
			 after the funds are made available for that purpose.
				(3)ManagementThe land conveyed to the Secretary under
			 subsection (a) shall be included within the boundary of the Petersburg National
			 Battlefield and shall be administered as part of the park in accordance with
			 applicable laws and regulations.
				
